PER CURIAM.
On June 7, 1956, the United States District Court for the Western District of Tennessee entered an order directing the appellant, an attorney, to produce certain books and records belonging to his client pursuant to a summons issued by the Internal Revenue Service. This is an appeal from that order.
It appearing that since the filing of the appeal the summons has been withdrawn, the appellee has filed a motion for remand of this case to the district court with directions to vacate and set aside the order of judgment entered on June 7, 1956, requiring the production of the documents in question.
The motion is granted, and the cause remanded to the district court with instructions to vacate the said order for the reason that the issue presented has become moot.